Citation Nr: 1821856	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  11-33 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for an anxiety disorder.

2.  Entitlement to service connection for substance abuse, to include as secondary to an anxiety disorder.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Jan Dils, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Hendricks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1986 to November 1991.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2009 and March 2013 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a Board hearing before the undersigned Veterans Law Judge regarding the issue of an increased evaluation for an anxiety disorder in July 2013.  

This case was before the Board in November 2014; this case was last before the Board in August 2017, when the issues of an increased evaluation for an anxiety disorder and service connection for substance abuse were remanded to allow a hearing to be scheduled regarding the Veteran's substance abuse claim.  Although a hearing was scheduled in November 2017, the Board's Veterans Appeals Control and Locator System (VACOLS) reflects that the Veteran cancelled the hearing.  Therefore, the hearing request is deemed to have been withdrawn.  38 C.F.R. § 20.702 (e).  

Finally, the Board has taken jurisdiction over a claim for TDIU at this time in order to comport with the holding in Rice v. Shinseki.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The record indicates the Veteran was hospitalized due to opiate dependence for four days at the Chillicothe VA Medical Center in June 2012.  Additionally, at the Veteran's June 2013 VA psychiatric examination, the examiner stated that the Veteran was still receiving inpatient care for substance abuse at this facility.  However, after a review of the claims file, the Board can only locate progress notes from the Chillicothe VA Medical Center for February and June 2013, and it does not appear that the RO has attempted to obtain the remaining inpatient treatment records from this facility for the entire period of the Veteran's hospitalization.  Thus, it appears there are outstanding VA treatment records, and a remand is necessary in order to obtain those records, and any other outstanding VA or private treatment records.  See 38 U.S.C. § 5103A (b), (c); 38 C.F.R. § 3.159 (b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Additionally, at the Veteran's June 2013 VA psychiatric examination, the Veteran reported he was awarded Social Security Administration (SSA) benefits in 2012, and he later reported being awarded SSA disability benefits in 2013.  Currently, the claims file only contains SSA records from 2010, and a review of the record does not disclose an attempt by the RO to obtain any updated records from SSA.  As such records may be potentially relevant to the claims on appeal at this time, a remand is necessary in order to obtain the updated records.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed Cir. 2010); see also Baker v. West, 11 Vet. App. 163, 169 (1998).

Finally, respecting the Veteran's TDIU claim, the Board must also remand that claim as it is intertwined with the above remanded claims.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Nevertheless, on remand, the AOJ should fully develop the TDIU claim, to include providing the Veteran with the appropriate notice and obtaining the appropriate documentation, to include a VA Form 21-8940, from the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should properly complete development of the TDIU claim, to include providing the Veteran with VCAA notice and a VA Form 21-8940, as appropriate.  

2.  Obtain any and all VA treatment records from any VA medical facility that may have treated the Veteran, to include any outstanding inpatient hospitalization records from the Chillicothe VA Medical Center from June 2012 to June 2013, and associate those records with the claims file.  

3.  Ask the Veteran to identify any private treatment that he may have had for his anxiety or substance abuse disorders which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified.  

4.  Request from the Social Security Administration (SSA) any records relating to any application for disability benefits by the Veteran, to include any medical records considered in the adjudication of the application.  If the AOJ determines that such records are unavailable or that further efforts to obtain the SSA records would be futile, the AOJ must expressly make this determination and a copy of such determination must be associated with the claims file.  

5.  Following any indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




